Monthly Summary Report May 31, 2015 Description The Mexico Fund, Inc. (the “Fund”) is a non-diversified closed-end management investment company with the investment objective of long-term capital appreciation through investments in securities, primarily equity, listed on the Mexican Stock Exchange.The Fund provides a vehicle to investors who wish to invest in Mexican companies through a managed non-diversified portfolio as part of their overall investment program.The Fund’s shares are listed and traded on the New York Stock Exchange (“NYSE”) under the symbol “MXF.” Managed Distribution Plan (“MDP”) The Board of Directors of the Fund has authorized quarterly distributions under the MDP at an annual rate of 10% of the Fund’s net asset value (“NAV”) per share recorded on the last business day of the previous calendar year. With each distribution, the Fund will issue a notice to stockholders and an accompanying press release, which will provide detailed information regarding the amount and composition of the distribution and other information required by the Fund’s MDP exemptive order. The Fund’s Board of Directors may amend or terminate the MDP at any time without prior notice to stockholders. You should not draw any conclusions about the Fund’s investment performance from the amount of distributions or from the terms of the Fund’s MDP. Highlights Total Net Assets (million)1 Daily Average Number of Shares Traded2 NAV per share1 Outstanding Shares3 Closing price NYSE4 Expense Ratio (10/31/2014) 1.57% Premium (Discount) (0.90%) Portfolio Turnover (10/31/2014) 39.36% Performance5 Cumulative Annualized 1 Month YTD 1 Year 3 Years 5 Years 10 Years Market Price 1.38% 9.03% -10.70% 10.74% 10.70% 12.32% NAV per share 0.50% 0.98% -10.45% 7.59% 7.26% 10.33% MSCI Mexico Index 0.62% -0.27% -8.03% 5.01% 5.39% 10.30% Bolsa IPC Index 0.38% 0.14% -8.38% 4.92% 4.92% 11.29% These figures represent past performance. Past performance does not guarantee future results. The Fund’s investment return and principal value will fluctuate so that an investor’s shares, at the time of sale, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted above. 1Source: Impulsora del Fondo México, S.C. (“Impulsora”). 2 Source: NYSE. Figure represents average volume traded on all U.S. consolidated markets during the month. 3 During May 2015, the Fund did not issue any shares under its Equity Shelf Program. 4 Source: NYSE. 5 Source: Impulsora. All figures take into account reinvestment of distributions. www.themexicofund.com 1 The Mexico Fund, Inc.
